Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 recites the limitation "the third first inverse wedge" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “said first and second wedges define said first cam system and said second cam system” in line 20.  This recitation is ambiguous and it’s not clear whether applicant is claiming that the first and second wedges define the first cam system, and the first and second wedges define the second cam system, OR if the first wedge defines the first cam system and the second wedge defines the second cam system, OR something else.  Appropriate clarification and correction are required.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon (US 6742434).
Regarding claim 1, Dillon discloses a firearm bolt assembly in Fig. 3, first female cam 4 and first male cam 5 equal “only a pair of single complementary first cam surfaces” and in Fig. 5, second male cam 8 and second female cam 9 similarly meets “only” a pair of second cam surfaces.  Though more intricate or complicated by being “helical,” Dillon’s cam surfaces 4, 5, 8, and 9 are still each a single surface and sufficiently complementary to meet the limitations.
Regarding claim 2, Dillon discloses the firearm bolt assembly of claim 1, wherein:
the firearm bolt assembly is movable from an initial position to a firing position by compression of the bolt body towards the proximal end, during which a predominant compression force is born by the first cam system; and
the firearm bolt assembly is movable from the firing position to the initial position by retraction of the bolt body away from the proximal end, during which a predominant compression force is born by the second cam system.  It has been held that the recitation that an element is “capable of” (or “movable”) performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Additionally it is noted that the claims are directed to an apparatus per se, not a method of operation.
However, the claims (e.g. claim 2) contain limitations concerning the method/manner of operating the firearm bolt assembly.
Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

Regarding claim 3, Dillon discloses the firearm bolt assembly of claim 1, wherein: one of the pair of single first complementary cam surfaces comprises a first helical cam surface and the other of the pair of single first complementary cam surfaces comprises second helical cam surface that is complementary to the first helical cam surface, such that when the firearm bolt assembly is moved from the initial position to the firing position interaction of the first and second helical cam surfaces causes the bolt head to twist, relative to the bolt body, in a first direction about an axis extending through the bolt head and the bolt body (see the rejection of claim 1 above).  These are also functional recitations (see the rejection of claim 2 above).
Regarding claim 4, Dillon discloses the bolt assembly of claim 3, wherein:
one of the pair of single second complementary cam surfaces comprises a third helical cam surface and the other of the pair of single second complementary cam surfaces comprises a fourth helical cam surface complementary to the third helical cam surface, such that when the firearm bolt assembly is moved from the firing position to the initial position, interaction of the third and fourth helical cam surfaces causes the bolt head to twist, relative to the bolt body, in a second direction about the axis extending through the bolt head and the bolt body, the second direction being substantially opposite the first direction (see the rejection of claim 1 above).  These are also functional recitations (see the rejection of claim 2 above).
Regarding claim 5, Dillon discloses the firearm bolt assembly of claim 2, wherein when the firearm bolt assembly is moved from the initial position to the firing position, the predominant compressive force is directed towards the proximal end (see the rejection of claim 1 above).  These are also functional recitations (see the rejection of claim 2 above).
Regarding claim 6, Dillon discloses the firearm bolt assembly of claim 2, wherein when the firearm bolt assembly is moved from the firing position to the initial position, the predominant compressive force is directed towards the distal end (see the rejection of claim 1 above).  These are also functional recitations (see the rejection of claim 2 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillon (US 6742434).
Regarding claims 1-12, Dillon discloses the claimed invention except he may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 4, Dillon discloses the claimed invention except for a third and fourth helical cam surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a third and fourth helical cam surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,143,488 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least current claims 1, 7, and 13 are broader than the prior patent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641